                                                                                  12/2/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

SHARYL L. GLENDENNING,                             CV 18-41-BLG-TJC

                     Plaintiff,
                                                   ORDER GRANTING
vs.                                                PLAINTIFF’S
                                                   APPLICATION FOR
ANDREW SAUL, Commissioner of                       AWARD OF EAJA FEES
Social Security Administration,                    AND COSTS

                     Defendant.



      On September 24, 2019, the Court remanded this case to the Commissioner

for further administrative proceedings. (Doc. 14.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 15.)

      Plaintiff has now filed a motion for attorney’s fees and costs under the Equal

Access to Justice Act (“EAJA”).       (Doc. 16.)   Plaintiff requests $8,160.02 in

attorney’s fees. The Commissioner has not opposed the motion.

      There being no objection from the Commissioner, the Court will grant the

motion. Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Application for

Award of EAJA Fees and Costs is GRANTED.

///
      The Commissioner must promptly pay Plaintiff’s counsel attorney fees in

the amount of $8,160.02.

      DATED this 2nd day of December, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
